Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces 2008 third quarter operating and financial results << TSX: ERF.un NYSE: ERF >> CALGARY, Nov. 7 /CNW/ - Enerplus Resources Fund ("Enerplus") is pleased to announce our results from operations for the period ending September 30, 2008. Highlights are as follows: << - Cash flow from operating activities was $383.6 million ($2.33 per unit) on the sale of our crude oil and natural gas production, slightly higher than the cash flows earned during the second quarter of 2008. - Actual cash distributions paid to unitholders were $1.31 per unit, up 4% from the second quarter. Our payout ratio was approximately 59% during the period. When we include our development capital expenditures, our adjusted payout ratio was 102% for the quarter. - We closed the sale of our Joslyn oil sands lease for net proceeds of $502 million, which greatly enhanced our financial flexibility and put us in an enviable position with regard to the strength of our balance sheet. Our debt to trailing 12 month cash flow ratio is currently 0.4x, one of the lowest in our sector. - We have achieved another milestone regarding our operated Kirby oil sands project by filing the regulatory application slightly earlier than planned for Phase 1 development of 10,000 bbls/day of bitumen production. - Daily production during the third quarter averaged 95,644 BOE/day. The majority of the production shortfall was related to our development program at Shackleton where higher than normal rainfall in both the second and third quarters hampered our ability to execute our shallow gas program. As well, we undertook a review of our completion techniques at Shackleton in order to optimize production from additional zones delaying the tie-in of a number of wells in the area. - We invested $163.2 million on our development capital expenditure program in the third quarter drilling 272 net wells. We also invested approximately $43 million on pre-investment spending, which included the purchase of land in the Montney region of Alberta and British Columbia and the Bakken region of southeast Saskatchewan as well as our oil sands activities. Revised 2008 Guidance - The downturn in commodity prices throughout the quarter combined with the current uncertainty in the capital markets has reinforced our belief in the importance of maintaining strong financial flexibility. As a result, we have reduced our monthly cash distribution level from $0.47/unit to $0.38/unit effective with the November 2008 distribution payment. We are also reducing our overall capital spending plans for 2008 by $35 million (6%) to $545 million for the year which includes an additional $20 million of land acquisitions over our original plans which do not provide near-term production or cash flow, but which we expect will help build development opportunities for the future. - As a result of our adjustment in capital spending and lower than expected third quarter production, we are lowering our 2008 average annual production guidance slightly to 96,000 BOE/day and adjusting our anticipated exit rate from 100,000 BOE/day to 98,500 BOE/day. - Our cash operating costs were $10.10/BOE, up from $9.61/BOE during the third quarter of 2007. We are increasing our estimate of full year 2008 operating costs by $0.50/BOE to $9.50/BOE due to the reduced production forecast as well as by continued cost increases related to our optimization activities in the U.S. - General and administrative cash expenses were $1.50/BOE, down from $2.11/BOE during the third quarter of 2007. We are decreasing our estimate for 2008 general and administrative expenses by $0.20/BOE to approximately $2.00/BOE primarily due to lower expenses associated with long-term compensation plans. - Looking ahead to 2009, given the lower commodity price environment we currently face as well as the uncertainty in the financial and credit markets, we are expecting our 2009 capital spending to be moderately lower than our 2008 spending. We expect to provide detailed operational and production guidance for 2009 in mid-December. SUMMARY FINANCIAL AND OPERATING HIGHLIGHTS >> All amounts are stated in Canadian dollars unless otherwise specified. In accordance with Canadian practice, production volumes, reserve volumes and revenues are reported on a gross basis, before deduction of Crown and other royalties, unless otherwise stated. Where applicable, natural gas has been converted to barrels of oil equivalent ("BOE") based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead.
